W
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 8-13, 15-20. 22-24 and 21 are pending. 
Upon further consideration all the claims are examined together.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-4, 8-13, 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillon, Bioorg Med Chem. 2007 March 1; 15(5): 2054–2080, Korting, Brain Research,  Volume 706, Issue 1, 8 January 1996, Pages 151-154, 
Ferris, Pharmacology, Biochemistry and Behavior 83 (2006) 169---174,  Fabio, Pharmaceutical Sciences, 2013, 102(6), 2033-2043.  

    PNG
    media_image1.png
    219
    685
    media_image1.png
    Greyscale

Guillon teaches compounds of claim 1 (pages 11-30 including specific compounds of dependent claim 20, SRX246 and SRX251 the latter two in Cliical Trials NCT02507284 and NCT00461370) 
AND 
Guillon also teaches how to ‘select’ tight fitting Vasopressin V1a Antagonists from the plethora of possibilities of the above pictured generic formula using the ‘concept of receptor crosstalk’ (page 2, Figure on page 34)
AND 
Ferris and Fabio, independently teach that these (SRX246 and SRX251) are selective V1a  receptor antagonist. 
	Fabio: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ferris: 

    PNG
    media_image3.png
    65
    755
    media_image3.png
    Greyscale

As such, the position taken is that there is/are TSM in the above citations, for the recited active ingredients in view of their receptor selectivity to be useful in the treatment of posttraumatic stress disorder (PTSD), a TBI (of dependent claim 20, more on this below).  
	
Guillon, Ferris and Fabio do not teach all the possible disease states falling under the scope of ‘brain injury’.  While the claims are generic with respect to this critical limitation, specification (see claim 20) uses euphemistic language to define what this limitation encompasses.  Thus a search for PTSD in the disclosure returns no hits, while TBI is found at the outset of the specification.  It is acknowledged in specification page 1,  brain injuries often have a common feature in cerebral edema and swelling.  It is within the common knowledge of one of skill in the art that neurotrauma, brain damage or brain injury (BI) is the destruction or degeneration of brain cells. Brain injuries occur due to a wide range of internal and external factors. In general, brain damage refers to 
All the critical limitations of active ingredients, and their inherent biochemical property  and disease TBI being treated are explicitly taught in the cited Guillon, Ferris and Fabio.  TBI and PTSD go hand in hand. https://www.brainline.org/video/tbi-and-ptsd-often-go-hand-hand. 
Ameli teaches (Journal of Neuroscience Research 92:1091–1099 (2014) page 1094 column B section under Vasopressin V1a receptor antagonism)  that “Despite some ambiguity, vasopressin V1a receptor antagonism has been consistently associated with attenuated secondary brain injury and edema in experimental stroke models”. Column B, page 1095.  Also see (post filing) Frankfurt, Military Medicine, 182, 11/12, 1950-1956, 2017. Section Moral Injury Model on page 1950 column B.  According to Kurtzman, UCSF Research December 12 2016: veterans suffer from PTSD —the guilt, shame, anger and isolation they suffer compound psychological trauma related to their war experiences. It is widely known that suicide rates among returning soldiers with PTSD exceeds one per every hour. In addition to the teachings of Ameli, Frankfurt and Kurtzman, as Guillon, Ferris and Fabio teach these compounds penetrate the CNS efficiently, there is major motivation, at the minimum suggesting, using selective V1a  receptor antagonists for the treatment of many CNS diseases.  The rejection is not under 35 USC § 102 in view of. MPEP 2151 Overview of the Changes to 35 U.S.C. 102 
Therefore the position taken is nothing unobvious is seen in these claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The variables A and B in
 
    PNG
    media_image4.png
    95
    93
    media_image4.png
    Greyscale

are defined in such generic terms that the scope of the base (and independent claims) is unclear.  It is elementary knowledge that the term ‘amide’ is generic to a functional group 
		
    PNG
    media_image5.png
    187
    191
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4, 8-13, 15-24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds recited as active ingredients, does not reasonably provide enablement for the large number of structural possibilities of the recited formula.  Likewise, the disclosure is limited to ex vivo data relating to few  possibilities encompassed by the generic term ‘brain injury’.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds given formula as active ingredients with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties.  These properties are known in the art to have major effect on pharmacological properties relevant for the intended use.   Biological properties are unpredictable and are 

    PNG
    media_image6.png
    95
    310
    media_image6.png
    Greyscale

The scope is so vast that defy commonly accepted medicinal chemistry principles of small molecule-protein/enzyme interaction necessary for the intended use. It is acknowledged that assessment of biological properties by known receptor assays does not need undue effort.  
The teachings of Guillon as to the claim limitation, is clear on structural requirement for the recited biological property.  See Figure 1 on page 34.  Several tables in the specification show data for the vasopressin V1a receptor activity of the compounds.  The biological properties (in vitro activity) shown in these Tables is supportive of known unpredictability in the art, as the tested compounds show wide range of activity, some are active, some are not.   Structurally similar compounds display wide range of activity.  Selectivity data is limited to three compounds.  Page 48.  What makes these compounds ‘selective’, a claim limitation, is not taught in the specification.  Thus, for 
		
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 , a compound of the given formula?  
As such the expectation that any and all compounds of the given formula would have predictable, selective and usable V1a selectivity, defies commonly accepted principles of small molecule-protein/enzyme interaction.  There is no pharmacophore definition or SAR for selecting compounds from the wide possibilities of the given formula.  
Exemplified compounds and scope of chemistry schemes are limited to those taught in the prior art of Guillon. For example, with respect to R3 of the formula, it is not seen where in the specification enabling disclosure is found for anything other than 
				
    PNG
    media_image8.png
    137
    121
    media_image8.png
    Greyscale


The implication that R2 other than H, would result from the disclosed chemistry teaching of (ketene addition to imine) is revealing.  
It is acknowledged that the recited compounds are not Applicant’s inventions.   
Other than Guillon reference, Applicant does not provide prior art citations or commercial source on how to procure the overabundance of possible compounds recited as active ingredients.  

Scope with respect to brain injury is also wide.  Many CNS diseases are suggested. See Ring, Current Pharmaceutical Design, 2005, 11, 205-22.   Specification reiterates many text book models are already known in the art.  See section under Method Examples page 34.  Of these, there is no direction as which of the large number of compounds were in the TG (test group).  The activity of the structurally different compound SR49059 (page 34 lines 20-23) is irrelevant as working example to select and predictably use any of the recited compounds.    

MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). 

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required .  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174670 (hereinafter Azevan, provisional US 61971862 03/28/2014) in view of WO 2014/127350 (hereinafter Scripps). 
Instant Application (provisional US 62/559,113 09/15/2017) base claim: 

    PNG
    media_image9.png
    101
    683
    media_image9.png
    Greyscale

Regarding Claim 1, Azevan discloses a method for treating a neurodegenerative diseases and disorders in a host animal (para [0031)), the method comprising administering a composition comprising one or more selective vasopressin V1a receptor antagonists (para [00311) to the host animal. wherein one or more of the antagonists are selected from compounds of the formula listed wherein A is an amide; B is an amide optionally connected by an alkyl linker; R1 is hydrogen; R2 is hydrogen; R3 is nitrogen-
Vasopressin V1a (and V1b) receptor modulators in many CNS related diseases. See [0007]-[008].  However, the deficiency of Azevan is cured by the teachings of Scripps.  Scripps discloses vasopressin V1 a (pg. 163, In 23: Vasopressin Via receptor binding assay) receptor antagonists (pg. 6, In 1-6: compounds for modulating vasopressin receptors) for treating brain injury (pg. 6, In 31-32: traumatic brain injury). It would have been obvious to utilize the method disclosed by Azevan for treating similar conditions treated by vasopressin V1a-receptor antagonists, such as traumatic brain injury, as disclosed by Scripps, in order to develop improved methods of treatment for said condition. Scripps teaches, page 3, second full paragraph, the crucial role of vasopressin receptor la (VIA) plays in PTSD.   Substitution of one known element (instant active ingredient) for another equivalent (that is compounds of same inherent biochemical property) element would have predictable results to one of skill in the art.  

Dependent claims: 
Regarding Claim 2, Azevan in view of Scripps disclose a method similar to the method of claim 1, as disclosed above, and Azevan further discloses wherein one or more of the antagonists are selected from compounds of the formula listed wherein A and A' are amides; n is 2; R1 is hydrogen; R2 is hydrogen; R3 is nitrogen-containing heterocyclyl group attached at a nitrogen atom; R4 is optionally substituted arylalkenyl (para [0375): Example 228).

Regarding Claim 3, Azevan in view of Scripps disclose a method similar to the method of claim 1, as disclosed above, and Azevan further discloses wherein one or more of the antagonists are selected from compounds of the formula listed wherein A is an amide; Q is oxygen; n is 1; R1 is hydrogen; R2 is hydrogen; R3 is nitrogen-containing heterocyclyl group attached at a nitrogen atom; R4 is optionally
substituted arylalkenyl; RS' is optionally substituted arylalkyl (para [0379): Example 232).
Likewise, claim 4, 8-19, 21-24 Azevan in view of Scripps disclose a similar method as disclosed above, and Azevan see Example 228, 226, 232, as the limitations of these claims relate to substituent variables.
Regarding Claim 20, Azevan in view of Scripps disclose a method similar to the method of claims 1 to 12 or 19, as disclosed above, and Scripps further discloses wherein the brain injury is traumatic brain injury (TBI) (pg. 6, In 31-32: traumatic brain injury).

Regarding Claim 21, Azevan in view of Scripps disclose a method similar to the method of claims 1 to 12 or 19, for treating a brain injury in a host animal, as disclosed above, and Azevan further discloses a pharmaceutical composition comprising said compounds and a carrier (para (0020]) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Note: 
To avoid being redundant, the following rejections invokes the prior art teachings discussed above, with respect to the active ingredinets, their inherent biochemical property, and the disease states being treated.    

Claims 1-4, 8-13, 15-20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-32 of copending Application No. 16436350, further in view of Turner, Brain Injury. 2016 ; 30(11): 1279–1292, Guillon, Bioorg Med Chem. 2007 March 1; 15(5): 2054–2080, Korting, Brain Research,  Volume 706, Issue 1, 8 January 1996, Pages 151-154,  Fabio, Pharmaceutical Sciences, 2013, 102(6), 2033-2043.  Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
The active ingredients and the disease(s) being treated have overlapping subject matter.  The difference is in the language with treatment target in the conflicting claims.  The instant base claim is drawn to method for treating any and all ‘brain injury’ related diseases.  Instant dependent claims limit the scope of the active ingredients. Conflicting claims of ‘350 are drawn to method of treating Huntington's Disease, Parkinson's Disease, or Alzheimer's Disease. Brain injuries often have a common feature in CTE relates to one of many possible CNS disease states of Brain injury.  According to Turner, Alzheimer’s disease (AD) and chronic traumatic encephalopathy (CTE) have long been recognized as sharing some similar neuropathological features (see background information).  Also see, Korting which teaches that there is increase in vasopressin binding sites in the human choroid plexus in Alzheimer's disease.  It is within the common knowledge of one of skill in the art that neurotrauma, brain damage or brain injury (BI) is the destruction or degeneration of brain cells. Brain injuries occur due to a wide range of internal and external factors. In general, brain damage refers to significant, undiscriminating trauma-induced damage.  A common category with the greatest number of injuries is traumatic brain injury (TBI) following physical trauma or head injury from an outside source, and the term acquired brain injury (ABI) is used in appropriate circles to differentiate brain injuries occurring after birth from injury, from a genetic disorder, or from a congenital disorder.  For example, according to Guillon vasopressin is perhaps best-known for its role in the cardiovascular system, it also has actions in the central nervous system (CNS), and several CNS applications of vasopressin receptor antagonists have been suggested. Likewise, Fabio teaches that the potential utility of vasopressin receptor antagonists as novel therapeutics for CNS disorders has been widely recognized.  Also see discussion under obviousness rejection which is incorporated herein to establish nexus between the conflicting claims.   Further, the teachings of all references cited in this office action are invoked here in the context of factual inquiries (Graham v. John Deere) for obviousness analysis.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  (A NOA is of record for ‘350).

Likewise (Likewise, for the same rationale provided above) 
Claims 1-4, 8-13, 15-20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9802925.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
See above for extensive discussion of the nexus between ‘Brain injury’ of instant claim(s) and Alzheimer's Disease. Limitations of dependent claims ‘925 are deemed obvious in view of state of the art.  For example, limitations of dependent claim 31 which ultimately depends on 29  (AD), relates to what is already taught in the prior art, see Ferris cited above, drawn to orally active vasopressin V1a receptor antagonist, SRX251
selectively blocks aggressive behavior.  

Likewise (Likewise, for the same rationale provided above) 
Claims 1-4, 8-13, 15-20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9987265.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The difference is in the language with regards treatment target in the conflicting claims.  The active ingredients and underlying inherent biochemical property in the conflicting claims are the same.  
The relationship between brain injury, TBI in particular and PTSD is established in the discussions in this action.  According to ‘265 column 21 first paragraph, PTSD (of instant claim) and  intermittent explosive disorder (of claims of ‘265) are inexorably linked.  There is major motivation as admitted by the Applicant: Intermittent explosive disorder, and PTSD & other anxiety disorders are recognized as a major medical issue by the Department of Defense and the National Institute of Mental Health. These conditions have been observed at high rates in active duty soldiers and returning veterans. Note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and

The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  


Likewise (Likewise, for the same rationale provided above) 
Claims 1-4, 8-13, 15-20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10953001.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The difference is in the language with regards treatment target in the conflicting claims.  The active ingredients and underlying inherent biochemical property in the conflicting brain injury, TBI in particular and PTSD is established in the discussions in this action.  

Likewise (Likewise, for the same rationale provided above) 
Claims 1-4, 8-13, 15-20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9376424.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
The difference is in the language with regards treatment target in the conflicting claims.  The active ingredients and underlying inherent biochemical property in the conflicting claims are the same.  The relationship between brain injury, TBI in particular and PTSD is established in the discussions in this action.  

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10364236. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below:
Independent instant claim is drawn to the product with intended use.  The intended use has the value of preamble and is considered.  There is overlap in view of the factual enquires refer to above for evaluation of overlapping subject matter. Also note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide 
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/           Primary Examiner, Art Unit 1625